Citation Nr: 1430834	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from February 1999 until June 2001, when he was administratively separated from the United States Army for reason of misconduct.  Notwithstanding the nature of his release from service, the Veteran received a general discharge under honorable conditions and, thus, is eligible for VA benefits. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.  

In June 2012, the Board remanded the case for additional development.  The Board now finds that, for the reasons that follow, there has been substantial compliance with its prior remand directives such that appellate review may proceed.


FINDINGS OF FACT

1.  There was no attention deficit hyperactivity disorder or other psychiatric disability noted on entry, nor was such a disability clearly and unmistakably shown to have both preexisted the Veteran's active service and not worsened therein, as to overcome the presumption of soundness at service entrance.

2.  The Veteran's current diagnosed depressive disorder NOS is not etiologically related to his active service or to any service-connected disability.

3. The Veteran's current diagnosed polysubstance abuse disorder is not a secondary disability, or symptom, of a disability, which was caused or aggravated in service and is not itself the product of willful wrongdoing. 

4. The Veteran's current personality disorder was not superimposed on a separate psychiatric disability that was incurred or aggravated during his active service.






CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include depressive disorder NOS, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a).  Specifically, correspondence dated in December 2008, prior to the initial rating decision, advised the Veteran of the evidence needed to substantiate his service-connection claim, as well as his responsibilities, and those of VA, for obtaining such evidence.  That correspondence also outlined how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that correspondence not only comported with the general notice provisions under Pelegrini v. Principi, 18 Vet. App. 112 (2004) but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of the Veteran's service treatment and personnel records, including those that were expressly requested by the Board in its June 2012 remand.  The AOJ also has obtained copies of all post-service records identified by the Veteran, or requested by the Board, in connection with his appeal.  Notably, the Veteran has not alleged, and the record has not otherwise revealed, any pertinent lay or clinical evidence that remains outstanding in this case. 

In addition to obtaining relevant documentation, the duty to assist includes providing a medical opinion when required to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, that obligation was met through a January 2009 VA examination, which yielded detailed etiological findings regarding the Veteran's psychiatric disability, identified as Axis I depressive disorder NOS, under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Conversely, that examination did not specifically address the etiology of his personality disorder.  However, this evidentiary defect was later remedied in an August 2012 addendum opinion, which was prepared by the same VA psychologist who conducted the January 2009 examination.  Despite disagreeing with the ultimate conclusions reached by that examiner, the Veteran has not alleged that either the January 2009 VA examination or the August 2012 addendum opinion is inadequate to rate his claim.  Nor has the record otherwise suggested that this is the case.  As such, the Board finds that an additional examination or medical opinion would only burden VA resources, without benefiting the Veteran, and should therefore not be undertaken.  

Nor should any other evidentiary development be undertaken in this case.  On the contrary, the Board is satisfied that its June 2012 remand has met with substantial compliance by the AOJ, which has obtained additional treatment and personnel records, as well as the aforementioned addendum opinion, in support of the Veteran's claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instruction met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Although the Veteran's representative has since submitted a written informal hearing presentation, the AOJ is not required to review the argument contained therein as it is wholly cumulative of that which was previously of record.  See 38 C.F.R. § 19.31.  Moreover, while mindful that the Veteran has not testified at a hearing before a Veterans Law Judge, the Board observes that he has expressly waived his right to such a proceeding.  See May 2009 Substantive Appeal.  Furthermore, there has been no evidence of any due process violation or other noncompliance with VA's duties to notify and assist. 

Having thus established that the Veteran has had the opportunity to participate meaningfully in the development of his service-connection claim, the Board finds that he is not prejudiced by its adjudication of that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

II.  Merits of the Appeal

Application of the Presumption of Soundness

The Veteran seeks service connection for a psychiatric disability.  At the outset of its discussion, the Board recognizes that the record raises a question as to whether such a disability preexisted his active service.  Specifically, the Veteran has indicated that, throughout his adolescence, he was clinically treated for attention deficit hyperactivity disorder (ADHD).  See January 2009 VA Mental Disorders Examination Report (documenting the Veteran's self-reported history of ADHD for which he was prescribed Ritalin between the ages of 12 and 17).  Such a diagnosis, however, is notably absent from the report of his pre-enlistment examination.  Instead, the only condition noted on that February 1999 report is a scar on the Veteran's right hand.  See February 4, 1999, Report of Medical Examination.

Absent any contemporaneous notation of ADHD, or other psychiatric abnormality, the presumption of soundness attaches with respect to the Veteran's claim.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (outlining the presumption by which a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated therein).  Moreover, the record does not contain clear and unmistakable evidence sufficient to rebut that presumption.  See id.; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (recognizing that the presumption of soundness may only be rebutted through clear and unmistakable evidence that a disability both predated service and was not aggravated therein).  

Indeed, the only mention of ADHD comes from the Veteran's own reported history, which has been incorporated in the report of his January 2009 VA examination.  See January 2009 VA Mental Disorders Examination Report.  Such lay evidence, even when transcribed by a mental health professional, does not clearly and unmistakably establish that this condition predated the Veteran's service.  Even if it did, however, the presumption of soundness would still apply to all of the Veteran's current psychiatric diagnoses of record.  That is because, as detailed below, the January 2009 VA examiner has expressly determined that the Veteran's current mental health symptoms do not comport with ADHD but are instead consistent with other Axis I and II disorders under the DSM-IV.  See id.; see also August 2012 VA Mental Disorders Addendum Opinion.  In support of this determination, the VA examiner has opined that, "[a]ccording to [the DSM-IV], in most individuals ADHD symptoms attenuate during late adolescence and adulthood," and that, in the Veteran's own case, such symptoms have not been demonstrated during his January 2009 VA examination or at other stages of his appeal.  See August 2012 VA Mental Disorders Addendum Opinion.

The Board considers the above determination probative as it was rendered by a licensed clinician with specialized training in mental health care.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Moreover, the Board has no independent basis to question that clinician's findings absent competent medical evidence to the contrary.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) (holding that "the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  No such evidence has been presented here.  On the contrary, the Veteran has not submitted any countervailing medical opinion indicating that he has ADHD.  Nor has he authorized VA to obtain such information on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Tellingly, while the Veteran has reported a pre-service history of ADHD, he has not expressly alleged that such a diagnosis has been warranted at any time during the pendency of this appeal, or is otherwise contemporaneous with the filing of his claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, even if the Veteran had made such an argument, the Board would not find it probative.  On the contrary, while he is competent to opine on matters that lie within the realm of common medical knowledge, such matters do not include the diagnosis of ADHD, which requires clinical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (holding that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to address complex medical questions).  

For the foregoing reasons, the Board finds that the totality of the evidence is insufficient to rebut the presumption of soundness with respect to any psychiatric disability, including ADHD, and that the Veteran's claim must therefore be reviewed under traditional service-connection protocols.  See Wagner, 370 F.3d at 1096.  Moreover, as neither the lay nor the medical evidence establishes, or even suggests, that the Veteran has a current diagnosis of ADHD, the Board will focus its inquiry on whether service connection is warranted for any other psychiatric disabilities of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Veteran's Contentions and Applicable Law

Accordingly, the Board now turns to the Veteran's own contentions for why VA compensation benefits are warranted in his case.  In essence, he claims to suffer from depression, which had its onset while he was on active duty and has manifested on a recurrent and persistent basis since that time.  See generally November 2008 Claim, January 2009 VA Examination Report, February 2009 Notice of Disagreement, May 2009 Substantive Appeal.   The Veteran also maintains that this psychiatric disability arose in tandem with his service-connected migraine and tension headaches.  Id.

In light of the Veteran's contentions, the Board will consider whether to grant service connection under both direct and secondary theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to consider all theories of entitlement raised by the claimant or otherwise of record). 

Establishing service connection on a direct basis requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the two.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing entitlement on a secondary basis requires probative competent and credible of (1) a current disability; (2) a service-connected disability; and (3) a connection between the two.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additionally, as is pertinent here, applicable law prohibits direct service connection for disorders predicated on the abuse of alcohol and drugs, as well as other illicit activities.  38 U.S.C.A. §§ 1110; Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Likewise, personality disorders fall outside the category of diseases for which service connection may be directly established.  See 38 C.F.R. §§ 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

However, notwithstanding the bar to direct service connection for drug or alcohol abuse, VA benefits may be granted for a substance abuse disorder that is shown to be a secondary disability, or symptom, of a disability that was caused or aggravated in service and is not itself the product of willful wrongdoing.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Facts and Analysis

Having thus set forth the Veteran's contentions and the applicable legal criteria, the Board will now address the specific facts at issue and then explain why such evidence is insufficient to grant the benefits sought on appeal. 

Here, the record is clear that the Veteran has multiple DSM-IV diagnoses, which include not only depressive disorder NOS, but also polysubstance abuse, in early remission, and a personality disorder.  See e.g. January 2009 VA Mental Disorders Examination; VA Mental Health Treatment and Vocational Rehabilitation Records dated January 2008 to June 2012 (documenting treatment for Axis I depressive disorder NOS, and polysubstance abuse, in early remission, as well as for an Axis II personality disorder).  Such evidence of current disability is sufficient to satisfy the threshold requirements for both direct and secondary service connection under Hickson and Wallin, supra.

The second Hickson and Wallin requirements have also been met.  Indeed, the Veteran's service records confirm that, while still on active duty, he was assessed as having adjustment disorder with depressed mood.  See March 2001 Service Treatment Record.  Moreover, he has since established service connection for a physical disability (headaches), which, by his own assertion, is etiologically related to the mental disorder for which additional VA benefits are now sought.  It follows that the requirements of in-service incurrence, contemplated by Hickson, and service-connected disability, set forth in Wallin, have both been substantiated.

With respect to the third and final Hickson and Wallin requirements, the most salient evidence of record consists of the January 2009 VA examination report and the August 2012 addendum opinion.  Notably, the psychologist who prepared that report and addendum opinion has expressly opined that the adjustment disorder with depressed mood, which the Veteran manifested in service, is etiologically distinct from the depressive disorder NOS that he now exhibits.  See January 2009 VA Mental Disorders Examination Report; see also August 2012 VA Addendum Opinion.  In support of that finding, the examiner has noted:

The essential feature of an adjustment disorder is the development of clinically significant emotional symptoms in response to an identifiable psychosocial stressor or stressors.  Being stationed in Germany apart from his wife, and being told that his wife was being unfaithful were the identifiable psychosocial stressors that the [Veteran] experienced in military service in March 2001.  Those stressors terminated long ago.  . . It is therefore [the VA examiner's] opinion that the [Veteran] does not currently have a mental disorder that had its onset in military service.

See January 2009 VA Mental Disorders Examination Report.

In addition to ruling out a direct nexus between the Veteran's current depressive disorder and active service, the examining VA psychologist has opined that "[i]t is less than likely" that this current psychiatric disability "is proximately due to or permanently aggravated by [the Veteran's] service-connected migraine and tension headaches."   See August 2012 VA Addendum Opinion.  In drawing this conclusion, the examiner has indicated that he

consulted with . . . the Clinical Director of VA Black Hills Health Care System Compensation and Pension Program.  [This person] reviewed the [V]eteran's records and [told the VA examiner] that she did not find any records that indicate that [the Veteran] has a headache condition that is disabling or severe enough to limit his activities . . . Based upon [this person's input] and [the VA examiner's own] review of the [V]eteran's records . .  . [his] current depressive disorder is NOT caused by or aggravated by [his service-connected headaches] . . . . 

See August 2012 VA Addendum Opinion.

Conversely, the VA examiner has determined that a direct causal relationship does exist between the Veteran's current depression and his polysubstance abuse and personality disorders, emphasizing in this regard:

Since [leaving service], the [Veteran] has engaged in a pattern of polysubstance abuse that has caused him significant impairment in social and occupational functioning.  He has had legal problems and marital problems as a direct result of his polysubstance abuse.  His polysubstance abuse has also been a contributing factor in his occupational impairment.  In addition, [he] has manifested a personality disorder that had its onset in his adolescence.  His personality disorder has been a significant factor in his social and occupational impairment . . . The [Veteran] does currently manifest a depressive disorder not otherwise specified that is caused by the psychosocial consequences of his personality disorder and his history of polysubstance abuse . . . He has limited finances, financial pressures, and pending legal circumstances.  As a result he has periods of depression.  

See January 2009 VA Examination Report.

Despite finding the depressive disorder NOS, polysubstance disorder, and personality disorder to be interrelated, however, the VA examiner has discounted any link between those conditions and the Veteran's military service, stating unequivocally:

The [Veteran's] personality disorder and polysubstance abuse should be considered non-service-connected in nature.  Since it is [the VA examiner's] opinion that the [Veteran's] current depression is secondary to the consequences of polysubstance abuse and personality disorder . . . his depressive disorder not otherwise specified should [also] be considered non-service-connected in nature.

See January 2009 VA Examination Report.

Thereafter, in accordance with the Board's remand, the VA examiner has expounded upon his previous findings with respect to the Veteran's personality disorder, noting in the addendum opinion:

The [V]eteran's current depressive disorder is NOT the result of a superimposed disease or injury on his personality disorder.  As noted previously, the [V]eteran does not currently have ADHD.  The [V]eteran's current depressive disorder [NOS] is NOT an indication of disability superimposed on his personality disorder.  The [V]eteran's current depressive disorder was NOT incurred in or aggravated by his military service.

See August 2012 Addendum Opinion.

The Board has carefully reviewed the above VA examination report and addendum opinion and considers them sufficient, in the aggregate, to address the theories of service connection central to this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it addresses a claim in sufficient detail to allow for a fully informed decision).  Indeed, that examination report and addendum collectively establish that the Veteran's current depressive disorder NOS is etiologically unrelated to his active service or to the migraine and tension headaches he incurred therein.  As such, that report and addendum provide unequivocal, albeit unfavorable, responses to questions of direct and secondary nexus posed under Hickson and Wallin.  

Moreover, the Board considers those complimentary medical opinions to be highly probative as each is predicated on an in-depth clinical interview and records review.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Each opinion also is supported by a detailed rationale, which further adds to its evidentiary weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished if it is ambivalent, based on an inaccurate factual premise, or based on an examination of limited scope, or if the basis for the opinion is not stated).  

In addition, the Board finds that, just as the training and experience of the examining VA psychologist enhances his finding that the Veteran does not have ADHD, such credentials likewise bolster the value of that examiner's etiological opinions regarding the psychiatric disabilities that the Veteran does have.  See Black, 10 Vet. App. at 284.  The Board also considers it significant that, in addressing the secondary theory of service connection presented in this case, the VA psychologist has not relied solely on his own clinical expertise.  Instead, he has consulted a VA colleague - a licensed physician - in determining that the physical disability for which the Veteran is now service connected is not a causal or aggravating factor of his depression.  See August 2012 VA Addendum Opinion.  Such observance of sound medical principles lends even greater credence to that examiner's negative nexus findings.  See Boggs v. West, 11 Vet. App. 334 (1998).

The Board recognizes that, since the completion of the January 2009 VA examination report and the August 2012 addendum opinion, additional evidence has been associated with the Veteran's claims file.  See June 2014 Appellate Brief (advocating service connection for a psychiatric disability under a secondary theory of entitlement).  As discussed, however, such evidence is cumulative of argument previously submitted during the appeal and, thus, in no way undermines the essential etiological findings rendered by the VA examiner.  As such, the Board is satisfied that the VA examiner's report and addendum opinion jointly signal an understanding of the pertinent facts of record and thereby constitute a suitable evidentiary foundation upon which the Board may base a decision in this case.  See§ Nieves-Rodriguez, 22 Vet. App. at 302; see also Stefl, 21 Vet. App. at 123.

Having thus established that the January 2009 VA examination report and the August 2012 addendum opinion are, at the very least, adequate for rating purposes, the Board considers them sufficient to show that service connection for the Veteran's depressive disorder NOS is not warranted.  Indeed, as discussed at length, that report and addendum opinion collectively establish that this current psychiatric disability is etiologically unrelated to any aspect of the Veteran's active service, including his service-connected migraine and tension headaches.  Moreover, there is no competent medical evidence that suggests otherwise.

The Board is mindful that the Veteran himself believes that such a relationship exists.  Certainly, he is competent to report his perceptions of depression symptoms persisting since his active service, in tandem with the physical pain associated with his migraine and tension headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Nevertheless, the Veteran has not demonstrated that he has requisite knowledge or training to attribute his in-service and current symptoms to a single, recurrent psychiatric disability when the VA psychologist has expressly found that those symptoms have diverse etiologies and therefore warrant distinct diagnoses under the DSM-IV.  Similarly, the Veteran has not shown that he has the expertise to opine that his current depression symptoms are etiologically related his service-connected headache disorder when that expert VA examiner has determined otherwise.  

It follows that the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current depressive disorder NOS and his active service when the above VA examiner has concluded that no such link exists on either a direct or secondary basis.  See Kahana, 24 Vet. App. at 435.  Indeed, such questions, like those involving the diagnosis of ADHD, lie beyond the realm of common medical knowledge, requiring clinical expertise to resolve.  See Jandreau, 492 F.3d at 1377, note 4; Woehlaert, 21 Vet. App. at 462.  Moreover, absent any competent medical evidence to the contrary, the Board is precluded from rendering its own opinion that positively relates the Veteran's depressive disorder NOS to his active service, either directly or as secondary to his service-connected disability.  See Chotta, 22 Vet. App. at 86; Colvin, 1 Vet. App. at 175.  Consequently, the Board has no discretion but to find that service connection for that particular psychiatric disability is unwarranted on either a direct or secondary basis.

Service connection is likewise unwarranted for the Veteran's polysubstance abuse and personality disorders.  As discussed, VA compensation benefits for such disorders are legally precluded on a direct basis.  Moreover, while mindful of the secondary theories of entitlement, outlined above, the Board finds that none have been met in this case.  

Indeed, the Veteran has neither alleged nor shown that his polysubstance abuse is symptomatic of, or otherwise related to, his migraine and tension headaches, the sole disablity for which he is currently in receipt of service connection.  Nor has the Veteran demonstrated that this service-connected connected disability superimposed itself upon his preexisting personality disorder.  The Board recognizes that the Veteran's representative has repeatedly raised this argument, most recently in the June 2014 appellate brief.  However, such a theory has been persuasively countered by the VA examiner, who, as previously discussed, has determined that the Veteran's "current depressive disorder not otherwise specified is NOT an indication of disablity superimposed on his personality disorder."  See August 2012 VA Addendum Opinion.  

There are no competent contrary medical opinions of record and, thus, the Board is without further grounds to consider whether VA benefits may be granted for the Veteran's polysubstance abuse or personality disorders on the basis of secondary causation or aggravation.  Moreover, absent any other evidence of a secondary nexus, the Board finds that, just as the Hickson requirements have not been fully met in this case, the elements of Wallin also have not been substantiated.

The Board has carefully considered whether any other legal theory might allow the Veteran to prevail in this case.  Notably, however, he has not alleged, and the record has not otherwise revealed, any psychosis or other recognized chronic disease, which manifested within a year of his release from service or has been productive of a continuity of symptomatology since that time.  Accordingly, the Board finds that the presumptive provisions outlined in 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307, and 38 C.F.R. § 3.309(a), and interpreted in Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013), are also insufficient to grant the Veteran's claim.

In summary, the Board finds that the evidence of record fails to demonstrate that service connection for a psychiatric disability is warranted under any applicable theory of entitlement.  Accordingly, while the Board has considered the benefit of the doubt doctrine, that rule is not for application and the Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


